Citation Nr: 1022034	
Decision Date: 06/14/10    Archive Date: 06/24/10

DOCKET NO.  07-18 913	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to service connection for a low back disability, 
to include as secondary to the service-connected disability 
of postoperative internal derangement of the left knee.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

Veteran and friend


ATTORNEY FOR THE BOARD

H. E. Costas, Counsel


INTRODUCTION

The Veteran served on active duty from May 1980 to June 1984.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a January 2006 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Wichita, Kansas.  Jurisdiction over the Veteran's appeal now 
lies with the RO in North Little Rock, Arkansas.

In August 2007, the Veteran testified at a personal hearing 
over which the undersigned Acting Veterans Law Judge presided 
at the RO.  In April 2008, the Board remanded this claim for 
further development.


FINDING OF FACT

The evidence demonstrates that it is likely the Veteran's 
chronic lumbar strain with lumbar disc disease had its onset 
in service.


CONCLUSION OF LAW

The criteria for service connection for chronic lumbar strain 
with lumbar disc disease have been met.  38 U.S.C.A. §§ 1131, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this decision, the Board grants service connection for 
chronic lumbar strain with lumbar disc disease, which 
represents a complete grant of the benefits sought on appeal.  
As such, no discussion of VA's duty to notify or assist is 
necessary.

Service connection will be granted if it is shown that a 
Veteran has a disability resulting from an injury or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury or disease contracted in the line of duty 
in the active military, naval or air service.  38 U.S.C.A. § 
1131; 38 C.F.R. § 3.303.  That an injury incurred in service 
alone is not enough.  There must be chronic disability 
resulting from that injury.  If there is no showing of a 
resulting chronic condition during service, then a showing of 
continuity of symptomatology after service is required to 
support a finding of chronicity.  38 C.F.R. § 3.303(b).

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes that a 
disease was incurred in service.  38 C.F.R. § 3.303(d).  
Generally, to prove service connection, the record must 
contain: (1) evidence of a current disability, (2) evidence 
of an inservice incurrence or aggravation of an injury or 
disease, and (3) evidence of a nexus between the current 
disability and the inservice disease or injury.  Pond v. 
West, 12 Vet. App. 341 (1999); Caluza v. Brown, 7 Vet. App. 
498 (1995).  In certain cases, competent lay evidence may 
demonstrate the presence of any of these elements.  Davidson 
v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009).

The Veteran's service treatment records reflect complaints of 
low back pain in November 21, 1983, and in November 29, 1983.  

Post-service VA treatment records reveal complaints of low 
back pain in March 1988.  A March 1988 lumbar spine X-ray 
report indicates a partial sacralization of S-1 showing spina 
bifida deformity and slight cortical thickening of the 
posterior aspect of the S1 is noted.  Slight narrowing of the 
disc at L1-L2 was also seen with very minimal spurring.  An 
October 2006 X-ray report indicates that the Veteran has disc 
narrowing at L1- L2 and L3-L4.  

An undated letter to whom it may concern from Dr. Jackie Hill 
states that displacement of the Veteran's pelvis had caused a 
shift of his lumbo-pelvic region.  In an August 2007 
treatment record, a VA staff physician stated that persistent 
antalgic limp would always impact the Veteran's back pain.  
That same physician wrote an August 2007 letter pointing out 
that the Veteran had developed traumatic arthritis of the 
left knee and degenerative arthritis of the right knee.  
According to that VA physician, the chronically painful knees 
caused the Veteran to walk with a limp resulting in altered 
gait mechanics and that as long as he continued to walk with 
a limp because of chronically painful arthritic knees, he 
would continue to experience back pain. 

The Board remanded the instant claim in April 2008 for an 
opinion on the etiology of the Veteran's low back disorder.  
Pursuant to the Board's remand, the Veteran underwent a VA 
examination in March 2009.  There was a review of the medical 
records and the claims folder was evaluated.  The Veteran was 
diagnosed as having a chronic lumbar strain with degenerative 
disk disease, multi-level spondylosis and grade 1 
spondylolisthesis at L5-S1.  Based on the Veteran's history 
and a review of the claims folder, the examiner opined that 
the Veteran's low back disorder had its onset during service.  
The examiner reiterated his opinion and rationale in a 
September 2009 addendum to the March 2009 VA examination.

The Veteran first made complaints of low back pain in service 
in 1988.  He has continued complaints of the low back since 
active duty and later testing showed that the same complaints 
that began in service now reflect a diagnosis of lumbar 
strain and lumbar disc disease.  The March 2009 VA examiner 
opined that these conditions began during service.  Based on 
the foregoing, and resolving all reasonable doubt in the 
Veteran's favor, service connection for a low back disability 
is warranted.


ORDER

Service connection for chronic lumbar strain with lumbar disc 
disease is granted.


____________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


